Page, J.
The action is brought by the plaintiff pursuant to section 65 of the Personal Property Law to recover $285 paid by him to the defendant toward the purchase price of pool tables sold to him by the defendant upon a contract of conditional sale whereby title remained in the vendor until payment of the full purchase price. Section 65 of the Personal Property Law provides that upon such sales where the property *358is “retaken By the vendor or his successor in interest ” it must be held for thirty days from the time of such retaking during which time the vendee has the right to comply with the broken terms of his contract and after the expiration of the said period the vendor must sell the property at public auction, and unless so sold within thirty days from the expiration of the said period the vendee may recover from the vendor or his successor the amount paid him on account of the purchase price.
The defendant, vendor of the chattels, instead of retaking them, brought an action in the Municipal Court under section 139 of the Municipal Court Act to foreclose a lien upon the chattels. A warrant of seizure was granted in the action pursuant to which the property was taken into the custody of the marshal, and after a trial and judgment for the vendor the property was sold by the marshal and the proceeds credited upon execution of the judgment.
The appellant contends that section 139 of the Municipal Court Act is in conflict with section 65 of the Personal Property Law and deprives the vendee of his rights under that statute. I am unable, however, to concur in that view. Section 65 of the Personal Property Law relates only to a state of facts wherein the property which is the subject of a conditional sale has been retaken by the vendor or his successor and has actually come into his possession. In case of a seizure by the marshal and a sale in execution upon a judgment the property is not retaken by the vendor and never comes into his possession either actual or constructive. Sigal v. Frank E. Hatch Co., 61 Misc. Rep. 332 and cases therein cited. The terms of section 139 of the Municipal Court Act are, therefore, not in themselves conflicting with those of section 65 of the Personal Property Law, nor is the remedy provided *359by the Municipal Court Act in any sense inconsistent with the rights of the vendee under the statute. Section 65 of the Personal Property Law is designed to protect the vendee from the arbitrary action of the vendor in retaking the property without legal process and disposing of it without giving the vendee an opportunity to redeem it or without allowing him any credit for the actual value of the chattel and the amount he has already paid upon it. In an action under section 139 of the Municipal Court Act, however, the property remains in the custody of the law until after the rights of the parties to it are determined in court, whereupon it is sold at a judicial sale and the lien of the vendor is satisfied. The rights of all parties are thus at all times fully protected. Though the remedy' allowed by the Municipal Court Act is anomalous in theory it is given in such explicit language that it is susceptible of only one interpretation. Grueneberg v. Schol, 83 Misc. Rep. 39. I am of the opinion that it neither contravenes public policy nor deprives the vendee of any of his rights under .the law.
There is no force in the contention that because residents within the jurisdiction of the Municipal Court of the city of New York are given a remedy in those' courts which does not exist in other parts of the state the equal protection of the laws is denied to any citizen. All . within the territorial limits are treated alike. “ Legislation which, in carrying out a public purpose, is limited in its application, if within the sphere of its operation it affects alike all persons similarly situated, is not within the [14th] amendment ” (Barbier v. Connolly, 113 U. S. 27, 32) ; and as respects the administration of justice the legislature may establish one system of courts for one locality and another system for another locality, with *360different systems of procedure without violating the amendment. Missouri v. Lewis, 101 U. S. 22 ; Hayes v. Missouri, 120 id. 68, 71. The residents of the state who are subject to the jurisdiction of the Municipal Court are not deprived of the benefit of section 65 of the Personal Property Law. If the vendor retakes the property the provisions of that section apply to the transaction within the city of New York as elsewhere. There is, however, a further remedy given which the legislature in its wisdom has seen fit to apply to those transactions within the city of New York which it has not deemed wise to give to other localities. This is clearly within its powers.
The judgment should be affirmed, with costs.
Guy and Whitaker, JJ., concur.
Judgment affirmed, with costs.